internal_revenue_service number release date index number department of the treasury washington dc third party communication none date of communication not applicable_person to contact id no telephone number refer reply to cc tege eb qp4 plr-t-103174-15 date date state s employer a plan x plan y statute s ordinance a ordinance b date date dear this letter is in response to your request dated date and followed by correspondence dated date for a ruling on the proper federal_income_tax treatment of certain contributions to two retirement plans under sec_414 of the internal_revenue_code the code the following facts and representations are submitted under penalties of perjury in support of your request plr-t-103174-15 employer a is a municipal corporation and political_subdivision of state s employer a sponsors plan x a defined_benefit_plan intended to qualify under sec_401 of the code as applicable to governmental plans as defined in sec_414 of the code employer a also sponsors plan y a defined_contribution_plan intended to qualify under sec_401 of the code as applicable to governmental plans as defined in sec_414 of the code other than public safety employees and elected officials participation in plan x is mandatory for employees of employer a hired before date and is optional for employees hired on or after date and certain employees rehired on or after that date plan x membership consists of classe sec_1 and cla sec_1 consists of employees hired on or after date and before date and employees hired before date who elected to transfer from cla sec_3 or cla sec_4 membership to cla sec_1 membership cla sec_2 members are those employees hired or in some cases rehired on or after date cla sec_3 and members are employees who are required to make employee contributions only on an after-tax basis cla sec_1 and cla sec_2 members are the subject of this ruling_request other than public safety employees and elected officials participation in plan y is mandatory for employees of employer a hired or rehired on or after date employees hired or in some cases rehired on or after date may elect to participate in both in plan x and plan y ordinance a was passed on date amending statute s to require cla sec_1 employees to begin making contributions to plan x the amount of the mandatory employee contributions is of compensation from date through date of compensation from date through date of compensation from date through date of compensation from date through date and of compensation_for fiscal years july 1-june beginning on and after date statute s as amended by ordinance a provides that the scheduled increases for cla sec_1 employees apply only for fiscal years in which a minimum salary raise has become effective after negotiation with the appropriate employee_organization or professional organization if a minimum salary increase becomes effective after july of a particular fiscal_year the contribution increase in effect for such fiscal_year will be suspended until the date the raise becomes effective and is applied pro_rata from the effective date of the raise through the end of the fiscal_year for the date fiscal_year the salary increase was not effective until the pay_period commencing date consequently a pro-rata mandatory employee contribution of became effective as of the beginning of that pay_period for cla sec_1 members plr-t-103174-15 ordinance b was passed on date amending statute s to require employees other than public safety employees and elected officials hired or in some cases rehired on or after date to make a one-time irrevocable election between two retirement_plan options employees electing option hybrid members become cla sec_2 participants in plan x and also participants in plan y employees who elect option non-hybrid members become participants in plan y but are not participants in plan x statute s as amended by ordinance b requires hybrid members to begin making employee contributions pincite of compensation to plan x as of the first full pay_period after cla sec_2 membership begins cla sec_2 participation begins on the first anniversary of the date of employment or reemployment hybrid members are not required to make employee contributions to plan y statute s as amended by ordinance b provides that employer a intends to pick up the employee contributions for cla sec_1 and cla sec_2 members and that the contributions although designated as employee contributions will be treated as employer contributions for federal_income_tax purposes statute s does not provide employees the option of choosing to receive contributions directly instead of having such contributions paid_by employer a into plan x statute s as amended requires members of plan y who are non-hybrid members to begin making employee contributions pincite of compensation to plan y as of the first full payroll_period on or after plan y participation begins plan y membership begins on the day after the date of employment statute s provides that mandatory_contributions to plan y although designated as employee contributions are paid_by employer a in lieu of contributions by members in addition members may not receive the contributions directly the mandatory_contributions are intended to be treated as employer contributions for federal_income_tax purposes employer a treats all mandatory employee contributions into plan x and plan y as being made pursuant to a salary reduction agreement under sec_3121 and as wages subject_to tax under the federal_insurance_contributions_act based on the above facts and representations you request the following rulings that the mandatory_contributions made by cla sec_1 and members of plan x and picked up by employer a will not be included in the current gross_income of cla sec_1 or cla sec_2 members on whose behalf the pick-up is made for federal_income_tax purposes that the mandatory_contributions made by cla sec_1 and members of plan x and picked up by employer a will be treated as employer contributions for federal_income_tax purposes and will not constitute wages subject_to federal_income_tax withholding plr-t-103174-15 that the mandatory_contributions made by non-hybrid members of plan y and picked up by employer a will not be included in the current gross_income of plan y members on whose behalf the pick-up is made for federal_income_tax purposes that the mandatory_contributions made by non-hybrid members of plan y and picked up by employer a will be treated as employer contributions for federal_income_tax purposes and will not constitute wages subject_to federal_income_tax withholding sec_401 of the code provides that a_trust created or organized in the united_states and forming a part of a qualified_stock bonus pension or profit sharing plan of an employer constitutes a qualified_trust only if the various requirements set out in sec_401 of the code are met sec_402 of the code generally provides that any amount actually distributed to any recipient by any employees' trust described in sec_401 of the code which is exempt from tax under sec_501 of the code shall be taxable to the recipient in the taxable_year of the distribution under sec_72 of the code relating to annuities sec_1_402_a_-1 of the income_tax regulations the regulations provides that if an employer makes a contribution for the benefit of an employee to a_trust described in sec_401 of the code for the taxable_year of the employer which ends within or with a taxable_year of the trust for which the trust is exempt under sec_501 of the code the employee is not required to include such contribution in his or her income except for the year or years in which such contribution is distributed or made available to him or her sec_414 of the code provides that any amount contributed to an employees’ trust described in sec_401 of the code shall not be treated as having been made by the employer if it is designated as an employee contribution sec_414 of the code provides that for purposes of sec_414 in the case of any plan established by the government of any state or political_subdivision thereof or by any agency_or_instrumentality of any of the foregoing or a governmental_plan described in the last sentence of sec_414 relating to plans of indian tribal governments where the contributions of employing units are designated as employee contributions but where any employing unit picks up the contributions the contributions so picked up shall be treated as employer contributions the federal_income_tax treatment to be afforded contributions that are picked up by the employer within the meaning of sec_414 of the code has been developed in a series of revenue rulings in revrul_77_462 1977_2_cb_358 the employer plr-t-103174-15 school district agreed to assume and pay the amounts employees were required by state law to contribute to a state pension_plan revrul_77_462 concluded that the school district's picked-up contributions to the plan were excluded from the employees’ gross_income until such time as they were distributed or made available to the employees the revenue_ruling also held that under the provisions of sec_3401 of the code the school district's contributions to the plan were excluded from wages for purposes of the collection of income_tax at the source on wages therefore no withholding was required for federal_income_tax purposes from the employees' salaries with respect to such picked-up contributions revrul_81_35 1981_1_cb_255 and revrul_81_36 1981_1_cb_255 established that the following two criteria must be met the employer must specify that the contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee and the employee must not be given the option of choosing to receive the contributed amounts directly instead of having them paid_by the employer to the pension_plan revrul_87_10 1987_1_cb_136 provides that the required specification of designated employee contributions must be completed before the period to which such contributions relate if not the designated employee contributions paid_by the employer are actually employee contributions paid_by the employee and recharacterized at a later date the retroactive specification of designated employee contributions as paid_by the employing unit ie the retroactive pick-up of designated employee contributions by a governmental employer is not permitted under sec_414 of the code thus employees may not exclude from current gross_income designated employee contributions to a qualified_plan that relate to compensation earned for services rendered prior to the date of the last governmental action necessary to effect the pickup revrul_2006_43 r b amplifying and modifying revrul_81_35 revrul_81_36 and revrul_87_10 describes the actions required for a state or political_subdivision of a state or an agency_or_instrumentality of either to pick up employee contributions to a plan qualified under sec_401 of the code so that the contributions are treated as employer contributions pursuant to sec_414 specifically revrul_2006_43 provides that a contribution to a qualified_plan established by an eligible_employer ie a governmental employer will be treated as picked up by the employing unit under sec_414 of the code if two conditions are satisfied first the employing unit must specify that the contributions although designated as employee contributions are being paid_by the employer for this purpose the employing unit must take formal action to provide that the contributions on behalf of a specific class of employees of the employing unit although designated as employee contributions will be paid_by the employing unit in lieu of employee contributions a person duly authorized to take such action with respect to the plr-t-103174-15 employing unit must take such action the action must apply only prospectively and be evidenced by a contemporaneous written document eg minutes of a meeting a resolution or ordinance second the pick-up arrangement must not permit a participating employee from and after the date of the pick-up to have a cash or deferred election right within the meaning of sec_1_401_k_-1 of the regulations with respect to designated employee contributions thus for example no participating employee may be given the right to opt_out of the pick-up arrangement described in sec_414 of the code or to receive the contributed amounts directly instead of having them paid_by the employing unit to the plan revrul_2006_43 states that the pick-up rules expressed in revrul_81_35 and revrul_81_36 apply even if the employer picks up contributions through a reduction in salary or through an offset against future salary increases with respect to your first ruling requested plan x satisfies the criteria set forth in revrul_81_35 revrul_81_36 and revrul_2006_43 section of statute s as amended by ordinance a provides that employer a shall pick up the mandatory_contributions deducted from cla sec_1 and employees' salaries and contributed by employer a to plan x employer a took formal action by enacting ordinance a on date before date the first pay_period during which mandatory employee contributions were made for cla sec_1 members cla sec_2 employees will make mandatory_contributions no earlier than date in addition no provision of statute s permits cla sec_1 or cla sec_2 employees the option to choose to receive the contributed amounts directly instead of having them paid_by employer a to plan x therefore employees are not permitted to make a cash or deferred election with respect to the contributions - we conclude that the mandatory_contributions made by the employees to plan x and picked up by employer a shall be treated as employer contributions and will not be included in the current gross_income of the employees for federal_income_tax purposes in the year in which contributions are made to plan x these amounts will be includible in the employees' or their beneficiaries’ gross_income only in the taxable_year in which they are distributed to the extent they represent contributions made by the employer with respect to your second ruling requested because we have determined that the picked-up amounts are to be treated as employer contributions they are excluded from wages as defined in sec_3401 of the code for federal_income_tax withholding purposes with respect to your third ruling requested plan y satisfies the criteria set forth in revrul_81_35 revrul_81_36 and revrul_2006_43 ordinance b amending statute s plr-t-103174-15 provides that employer a shall pick up the contributions deducted from non-hybrid employees’ salaries and contributed by the employer a to plan y and that such contributions although designated as employee contributions will be paid_by employer a in lieu of contributions by participants employer a took formal action by enacting ordinance b on date and employees will begin to make mandatory_contributions prospectively starting no earlier than date in addition ordinance b provides that employee contributions are mandatory and that participants may not receive the contributed amounts directly instead of having them paid_by employer a to plan y the amount of the contribution i sec_5 of compensation regardless of whether the employee is a hybrid member and the contribution is to plan x or the employee is a non-hybrid member and the contribution is to plan y therefore we find that the employees are not permitted to make a cash or deferred election with respect to the contributions we conclude that the mandatory_contributions made by the employees to the plan y and picked up by employer a shall be treated as employer contributions and will not be included in the current gross_income of the employees for federal_income_tax purposes in the year in which contributions are made to plan y these amounts will be includible in the employees’ or their beneficiaries’ gross_income only in the taxable_year in which they are distributed to the extent they represent contributions made by employer a with respect to your fourth ruling_request because we have determined that the picked- up amounts are to be treated as employer contributions they are excluded from wages as defined in sec_3401 of the code for federal_income_tax withholding purposes no opinion is expressed as to whether the amounts picked up by employer a are subject_to tax under the federal_insurance_contributions_act no opinion is expressed as to whether the amounts in question are paid pursuant to a salary reduction agreement within the meaning of code sec_3121 this ruling is based on the assumption that plan x and plan y satisfy the qualification requirements set forth in sec_401 of the code and constitute governmental plans within the meaning of sec_414 of the code at all relevant times except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-t-103174-15 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely laura b warshawsky senior tax law specialist qualified_plans branch tax exempt and government entities
